Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed March 16, 2022 is acknowledged.  Claims 3 and 7-8 are cancelled. Claims 1 and 5-6 are amended. Claims 12-20 are newly added. Claims 1-2, 4-6, 9-11 and newly added claims 12-20 are pending in this application.
Newly submitted claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims 12-20 are directed to a method of treatment of a brain disorder associated with fetal growth retardation in a subject in need thereof, which is a process of use, whereas the original claims are directed to a product, which is independent or distinct from newly added claims 12-20 because the product as claimed in original claims can be used in a materially different process of using that product, such as a method of screening compounds or a method for generating different differentiated cell lineages for screening or evaluation of differentiation or effects of agents or treating different diseases. In addition, the process for using the product as claimed in claims 12-20 can be practiced with another materially different product such as different cells expressing different surface markers or neural progenitor cells. See MPEP § 806.05(h). 
s 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.	Claims 1-2, 4-6 and 9-11 are under examination in this office action.
4.	Applicant’s arguments filed on March 16, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
6.	The objection to claims 1-6 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 3.
The rejection of claims 1-11 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 3 and 7-8.
The rejection of claims 3 and 7-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled. 

The rejection of claims 3 and 7-8 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yoshida et al. (US2016/0082048, as I IDS) is moot because the claims are canceled. 
The rejection of claims 3 and 7-8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US11000552, claims 1-24 of US10993966, claims 6-7 of US10641762, claims 1-7 of US10639335, claims 1-14 of US10376544, claims 1-6 of US10369162, claims  1-7 of US10293003, claims 1-12 of US10034889¸ claims 1-13 of US9844570 or claims 1-3 of US9550975 is moot because the claims are canceled. 
The provisional rejection of claims 3 and 7-8 on the ground of nonstatutory double patenting as being unpatentable over claims 11-27 of copending Application No.17219430,  claims 1-9 of copending Application No. 16/756682, claims 1-11 of copending Application No. 16/322781, claims 3-8 of copending Application No. 16/322746, claims 1-9 of copending Application No. 16/322725¸ claims 10, 13-14 and 16-19 of copending Application No. 16/321203¸ claims 1-10 of copending Application No. 16/314471¸ claims 1-2, 4-6 and 8-11 of copending Application No. 16/301689,  claims 4-9, 11-13, 15-19 and 22-25 of copending Application No. 16/104224 or claims 5-9,11-13 copending Application No. 15189215 is moot because the claims are canceled. 

Claim Rejections/Objections Maintained
In view of the amendment filed on March 16, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6 and 9-11 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating brain damage by the claimed cell preparation comprising pluripotent stem cells expressing the recited cell markers, does not reasonably provide enablement for treatment or curing perinatal brain damage caused by all possible mechanisms by the claimed cell preparation as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In addition, the specification does not enable the invention of claims 1-11 that is directed to using the cell preparation for curing.
Claims 1-2, 4-6 and 9-11 as amended are drawn to a product (i.e. a cell preparation), not a method. While the claims are directed to a product, the claims recite limitations “for amelioration and/or treatment of a brain disorder associated with fetal 
On p. 15 of the response, Applicant argues that amended claims are enabled in view of Example 2 in the specification. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because:
i. Independent claim 1 recites “for….treatment of a brain disorder associated with fetal growth retardation including abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment, and behavior disorder”, which encompasses curing in view of paragraph [0053] of the instant specification (based on US20200197446, the published application). 
[0053] According to the invention, the cell preparation and pharmaceutical composition ….The term "treatment" refers to suppressing or completely eliminating brain disorders associated with fetal growth retardation.

Based on paragraph [0053] of the instant specification (based on US20200197446, the published application), the definition of “treatment” encompass curing (i.e. completely eliminating symptoms of perinatal brain damage). However, neither the specification nor the prior art provides sufficient guidance that brain disorder associated with fetal growth retardation caused by all possible mechanisms can be cured by the claimed cell preparation. 
Neither the prior art nor the specification has provided any evidence that the brain disorder associated with fetal growth retardation including abnormal quality of 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to treatment or curing or completely eliminating brain disorder associated with fetal growth retardation caused by all possible mechanisms by the claimed cell preparation as instantly claimed. Accordingly, the rejection of claims 1-2, 4-6 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 9-11 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dezawa et al. (US2011/0070647; was issued as US9550975). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-2, 4-6 and 9-11 as amended are drawn to a cell preparation comprising SSEA-3+ pluripotent stem cells (SSEA-3+-PSCs) isolated from mesenchymal tissue or cultured mesenchymal cells of a living organisms, wherein the SSEA-3+-PSCs have the properties of i) CD105+; ii) low or non-existent telomerase activity; iii) having ability to differentiate into any of the three germ layers; iv) exhibiting no neoplastic proliferation; and v) having self-renewal ability; and wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation selected from abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment or behavior disorder.
On p.16 of the response, Applicant acknowledges that Dezawa teaches a cell preparation comprising the claimed SSEA-3+-PSCs but argues that Dezawa does not mention amelioration and/or treatment of the recited brain disorder associated with fetal growth retardation in claim 1.

i. Dezawa teaches a cell preparation comprising SSEA-3+-PSCs isolated from mesenchymal tissue of or cultured mesenchymal cells and wherein SSEA-3+-PSCs have the properties (i)-(iv) and formulated for treating neurodegenerative diseases and brain damage or diseases as recited in claim 1 (see abstract; paragraphs [0016]-[0019]; [0020]-[0021]; [0019]-[0023], [0078]-[0079], [0208]; [0132]; [0134]; p. 22, claims 1-24, in particular). Dezawa also teaches that the SSEA-3+-PSCs have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [00151]-[00157]); wherein SSEA-3+-PSCs are CD117(-) and CD146(-) as in claim 4; CD117(-), CD146(-), NG2(-), CD34(-), vWF(-) and CD271(-) as in claim 5 and  CD117(-), CD146(-), NG2(-), CD34(-), vWF(-), Sox10(-), Snail(-), Slug(-), Tyrp-1 (-) and Dct(-) as in claim 6 (see [0019]-[0023]; [0103]-[0109]; [0208], [0211], [0233];in particular); and also capable of engrafting into the brain tissue as in claim 9 ([0132]). Dezawa also teaches the claimed amount range of approximately 1x105 cells/individual, which meets the limitations recited in claims 10-11 (1x105 to 1x108 cells/individual; approximately 1x105 cells/kg to approximately 1x108 cells/kg per target individual) (see paragraphs [0220], example 2]).
ii. The limitation “formulated to have properties allowing for amelioration and/or treatment of the brain disorder associated with fetal growth retardation…” recited in claim 1 does not require any specific properties or methods or agents to change the cell preparation. The cell preparation comprising SSEA-3+-PSCs with the properties (i)-(iv) 
The claimed cell preparation comprising SSEA-3+-PSCs or with other markers and properties as recited in claims are identical to the cell preparation disclosed by Dezawa. There is no structural difference between the claimed cell preparation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the same claimed cell preparation can achieve the intended use of the claimed invention (i.e. for ameliorating and/or treatment of the brain disorder associated with fetal growth retardation), the same cell preparation comprising SSEA-3+-PSCs or with other markers and properties as recited in claims 1-2, 4-6 and 9-11 taught by Dezawa are capable of performing the intended use and achieve the same results as instantly claimed; and thus the cells taught by Dezawa meet the claims. Note that  
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),the court held that when a “‘whereby'  clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

Thus, claims 1-2, 4-6 and 9-11 are anticipated by Dezawa, Accordingly, the rejection of claims 1-2, 4-6 and 9-11 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dezawa et al. is maintained. 

s 1-2, 4-6 and 9-11 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yoshida et al. (US2016/0082048, published Mar 24, 2016, priority Feb 26, 2014, as I IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.16 of the response, Applicant acknowledges that Dezawa teaches a cell preparation comprising the claimed SSEA-3+-PSCs but argues that Dezawa does not mention amelioration and/or treatment of the recited brain disorder associated with fetal growth retardation in claim 1.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131	 and 2131.01, Yoshida et al. (US2016/0082048) does teach the claimed invention because:
	i. Yoshida teaches a cell preparation for amelioration and/or treatment of the brain disorder associated with fetal growth retardation, comprising the claimed SSEA-3+-PSCs isolated from mesenchymal tissue of or cultured mesenchymal cells and wherein SSEA-3+-PSCs have the properties (i)-(iv) and formulated for treating neurodegenerative diseases and brain damage or diseases as recited in claim 1 (see abstract; paragraphs [0009]-[0022]; [0028]-[0037], [0050], example 4, claims 1-9; [0002]-[0003]; [0008]-[0022]; [0032]-[0037], claims 1-7; [0029], [0040] in particular). Yoshida also teaches that the SSEA-3+pluripotent stem cells have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [0038]; [0045] [0050], example 2). Yoshida also teaches that the SSEA-3+-PSCs are are CD117(-) and CD146(-) as in claim 4; CD117(-), CD146(-), NG2(-), CD34(-), vWF(-) and CD271(-) as and Dct(-) as in claim 6 (see [0032]-[0037]] in particular) and also capable of engrafting into the brain tissue as in claim 9 (see [0050], example 4). Yoshida also teaches the claimed amount range of 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells, which overlap with the claimed range (approximately 1x105 cells/individual to 1x108 cells/individual) recited in claim 10 and the claimed amount range (i.e. approximately 3x104 cells/kg (i.e. 6x105 cells/20kg to approximately 3x107 cells/kg (i.e. 6x108 cells/20kg) per target individual as in claims 10-11 (see paragraphs [0040]).
ii. The limitation “formulated to have properties allowing for amelioration and/or treatment of the brain disorder associated with fetal growth retardation…” recited in claim 1 does not required any specific properties or methods or agents. The cell preparation comprising SSEA-3+-PSCs with the properties (i)-(iv) and formulated for treating brain damage or neurodegenerative diseases meets the limitation and can be used for the intended use for amelioration and/or treatment of a brain disorder associated with fetal growth retardation including abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment, and behavior disorder.
The claimed cell preparation comprising SSEA-3+-PSCs or with other markers and properties as recited in claims are identical to the cell preparation disclosed by Yoshida. There is no structural difference between the claimed cell preparation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the same claimed cell preparation can achieve the intended use of the claimed invention +-PSCs or with other markers and properties as recited in claims 1-2, 4-6 and 9-11 taught by Yoshida are capable of performing the intended use and achieve the same results as instantly claimed; and thus the cells taught by Yoshida meet the claims. Note that  
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),the court held that when a “‘whereby'  clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

Thus, the rejection of claims 1-2, 4-6 and 9-11 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Yoshida is maintained.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 stand rejected under 35 U.S.C. 103 as being unpatentable over either Dezawa (US2011/0070647) or Yoshida et al. (US2016/0082048) in view of Sanberg et al. (US2013/0045189). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 17 of the response, Applicant argues that the claimed one would not have been motivated to combine Dezawa/Yoshida with Sanberg and would not have arrived at formulating a cell preparation for amelioration and/or treatment of specific brain disorder associated with fetal growth retardation because Sanberg relates to the use of human neural stem cells.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International 
i. For the reasons set forth above, Dezawa or Yoshida does teach the claimed invention recited in claims 1-2, 4-6 and 9-11.
ii. The difference between claims 10-11 and Dezawa or Yoshida is the cell dose range that is exactly identical to the claimed range (i.e. 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual).
iii. While Dezawa or Yoshida does not teach that the cell dose range (i.e. 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual) as in claims 10-11, Sanberg teaches the use of human neural stem cells, CTX0E03 cells, which are also SSEA-3+-PSCs with the recited properties, in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological diseases such as schizophrenia (see abstract; paragraphs [0046]-[0047]; [0037]-[0040], p. 8-9, claims 1-23). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Sanberg with the teaching of Dezawa or Yoshida to use the claimed dose range for treating brain damages or brain diseases with an expectation of success because Sanberg teaches the use of different dose ranges including about 1x104 to about 1x109 cells for treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, +-PSCs for treating brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological diseases. 
Further, the claimed method requires 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual, which overlaps with the range of Sanberg or Yoshida or Dezawa because Sanberg teaches 1x104 to about 1x109 cells, Yoshida teaches 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells and Dezawa teaches 1x105 cells/individual. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP 2144.05-I. 
Further, it is obvious and not inventive to discover the optimum or workable ranges to arrive at the claimed ranges because it is routine experimentation as taught by Sanberg, Dezawa or Yoshida and it is normal desire of a skilled artisan to improve and optimize workable range, and thus the results are expected. Routine optimization of Dezawa’s or Yoshida’s or Sanberg’s cell dose ranges would have led to the claimed range of 1x105-1x108 cells/individual or 1x105-1x108 cells/kg per target individual 4 to about 1x109 cells, Yoshida teaches 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells and Dezawa teaches 1x105 cells/individual. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Sanberg’s cell dose ranges because Sanberg teaches that this entire range treats brain damage, brain diseases or neurodegenerative diseases including neurodevelopmental disorders, autism, and related neurological disease, and also teaches how to optimize the cell dose ranges. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) and MPEP § 2144.05.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. .

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4-6 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US11261426 (original 15/189215), claims 1-5 of US11000552, claims 1-24 of US10993966, claims 6-7 of US10641762, claims 1-7 of US10639335, claims 1-14 of US10376544, claims 1-6 of US10369162, claims  1-7 of US10293003, claims 1-12 of US10034889¸ claims 1-13 of US9844570 or claims 1-3 of US9550975. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 18-19 of the response, Applicant argues that the instant claims are patentably distinct from the claims in the cited patents in view of amendment to the claims by 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP § 804, MPEP §2131 and 2141, the cited references do teach the claimed invention or render the claims obvious because:
i. The cell preparation recited in instant claims of the instant application and the cell preparation recited in the claims or used in the methods of the issued patents are identical because the cell preparation comprises SSEA-3+PSCs or SSEA-3+ and CD105+ PSCs and negative to other cell markers recited in instant claims 4-6. 
ii. While independent claim 1 recites the limitation “formulated to have properties allowing for amelioration and/or treatment of the brain disorder associated with fetal growth retardation…”, this limitation does not require any specific properties or methods or agents to change the cell preparation. The cell preparation comprising SSEA-3+-PSCs with the properties (i)-(iv) and formulated for treating different brain damage or neurodegenerative diseases in issued patents meets the limitation and can be used for the intended use for amelioration and/or treatment of a brain disorder associated with fetal growth retardation including abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment, and behavior disorder.
The claimed cell preparation comprising SSEA-3+-PSCs or with other markers and properties as recited in claims are identical to the cell preparation disclosed by Dezawa. There is no structural difference between the claimed cell preparation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the same +-PSCs or with other markers and properties recited in the claims of the issued patent are capable of performing the intended use and achieve the same results as instantly claimed. 
Accordingly, the rejection of claims 1-2, 4-6 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over the claims of the’426, ‘552, ‘966, ‘762, ‘335, ‘544, ‘162, ‘003, ‘889, ‘570 and ‘975 patents is maintained.

12.	Claims 1-2, 4-6 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 17/640677, claims 1-21 of copending Application No.17/602557, claims 1-10 of copending Application No.17/298367, claims 11-27 of copending Application No.17/219430,  claims 1-9 of copending Application No. 16/756682, claims 1-2, 4-6, 8-11 of copending Application No. 16/322781, claims 1-8 of copending Application No. 16/322746, claims 1-2, 4-6, 8-9 of copending Application No. 16/322725¸ claims 10, 14 and 16-18 of copending Application No. 16/321203¸ claims 1 and 7-10 of copending Application No. 16/314471¸ claims 1, 4-6 and 9-11 of copending Application No. 16/301689,  claims 4-9, 11-13, 15-19 and 22-23 of copending Application No. 16/104224. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 19 of the response, Applicant argues that the instant claims are patentably distinct from the claims in the cited Applications in view of amendment to the claims by 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP § 804, MPEP §2131 and MPEP§ 2141, the claims of cited Applications do teach the claimed inventio or render the claimed invention obvious for the same reasons set forth above. Accordingly, the provisional rejection of claims 1-2, 4-6 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos.17/640677, 17/602557, 17/298367, 17/219430, 16/756682, 16/322781,16/322746,16/322725¸ 16/321203¸16/314471¸ 16/301689 and 16/104224 is maintained. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on March 16, 2022.
Claim Rejections - 35 USC § 112
13.	Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
+ pluripotent stem cells (SSEA-3+-PSCs) isolated from mesenchymal tissue or cultured mesenchymal cells of a living organisms, wherein the SSEA-3+-PSCs have the properties of i) CD105+; ii) low or non-existent telomerase activity; iii) having ability to differentiate into any of the three germ layers; iv) exhibiting no neoplastic proliferation; and v) having self-renewal ability; and wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation selected from abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment or behavior disorder.
The instant claims now recite a new limitation “wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation selected from abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment or behavior disorder”, which was not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
Based on p. 14 of the response, the support for the new limitation can be found in paragraphs [0012], [0053], [0071] and [0077] of the published application US2020/0197446. However, no such support can be found at the cited paragraphs. The cited paragraphs only discloses “The cell preparation and pharmaceutical composition … is to be used for amelioration and treatment of a brain disorder associated with fetal 
The specification fails to disclose the new limitation “wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation selected from abnormal quality of movement, abnormal neurological development, cerebral palsy, cognitive impairment or behavior disorder”. The specification fails to disclose what the formulation is and what the properties are in order to allow ameliorating and/or treatment of a brain disorder associated with fetal growth retardation. 
Applicant provides no guidance as to what is encompassed in the method of formulation and properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation. Accordingly, in the absence of sufficient recitation of “wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation….”, the specification does not provide adequate written description to support this new limitation recited in claim 1. Support is not found for the new limitation as disclosed in the original specification and thus the recitation constitutes new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4-6 and 9-11 are indefinite because the claims recite “wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation….”. It is unclear as to what method of formulation is and what the properties are. The specification fails to define/describe what is encompassed within the formulation and the properties.  The disclosure fails to set forth the metes and bounds of what is encompassed within the definition of “wherein the cell preparation is formulated to have properties allowing ameliorating and/or treatment of a brain disorder associated with fetal growth retardation….” and thus the claims are indefinite.




Conclusion

15.	NO CLAIM IS ALLOWED.




Namba et al. (WO2014/133090-English) teaches a cell preparation for amelioration and/or treatment of perinatal brain damage, comprising SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue of or cultured mesenchymal cells as recited in claim 1 (see abstract; paragraphs [0008]; [0010]; [0017]-[0018], in particular). Namba also teaches that the SSEA-3+pluripotent stem cells have been concentrated by external stress treatment (MUSE cells) as in claim 2 (see paragraphs [0011]). Namba also teaches that the pluripotent stem cells are SSEA-3+, CD117- and CD146- as in claim 4, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF- and CD271- as in claim 5, SSEA-3+, CD117-, CD146-, NG2-, CD34-, vWF-, Sox10-, Snail-, Slug-, Tyrp-1 and Det- as in claim 6 (see [0019]-[0023] in particular). Namba also teaches that SSEA-3+ pluripotent stem cells isolated from mesenchymal tissue or cultured mesenchymal cells have the properties (i)-(iv) recited in claim 7 (i.e. low or non-existent telomerase activity; differentiating into any of the three germ layers; no neoplastic proliferation; and self-renewal ability) (see [0020]-[0021], claims 1-7, in particular) and also capable of engrafting into the brain tissue as in claim 9 (see [0014]). Namba also teaches the claimed amount range of 1x103-1x106 cells per individual or 1x103-1x107 and 1x104-5x106 cells, which overlap with the claimed range (approximately 1x105 cells/individual to 1x108 cells/individual) recited in claim 10 and the claimed amount range (i.e. approximately 3x104 cells/kg (i.e. 6x105 cells/20kg to approximately 3x107 cells/kg (i.e. 6x108 cells/20kg) per target individual as in claims 10-11 (see paragraphs [0024]).
.

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 23, 2022 


/CHANG-YU WANG/Primary Examiner, Art Unit 1649